

116 HR 3287 IH: Tax Relief and Expedited Assistance for Disasters Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3287IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for permanent disaster relief.
	
 1.Short titleThis Act may be cited as the Tax Relief and Expedited Assistance for Disasters Act of 2019 or the TREAD Act. 2.DefinitionsFor purposes of this Act—
			(1)Qualified disaster area
 (A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared on or after January 1, 2018, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or after January 1, 2018.
 (B)ExceptionSuch term shall not include the California wildfire disaster area (as defined in section 20101 of subdivision 2 of division B of the Bipartisan Budget Act of 2018).
 (2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which is determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area.
 (3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.
 (4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred.
			3.Special disaster-related rules for use of retirement funds
			(a)Tax-Favored withdrawals from retirement plans
 (1)In generalSection 72(t)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (H)Distributions from retirement plans in connection with federally declared disastersAny qualified disaster distribution.. (2)Qualified disaster distributionSection 72(t) of such Code is amended by adding at the end the following new paragraph:
					
 (11)Qualified disaster distributionsFor purposes of paragraph (2)(H)— (A)In generalExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made after the incident beginning date of a qualified disaster and on or before December 31 of the year after the year in which the incident period with respect to the disaster begins, to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.
							(B)Limitation
 (i)In generalThe aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of—
 (I)$100,000, over (II)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years.
 (ii)Treatment of plan distributionsIf a distribution to an individual would (without regard to clause (i)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of this title merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.
 (iii)Controlled groupFor purposes of clause (ii), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414.
 (iv)Special rule for individuals affected by more than one disasterThe limitation of clause (i) shall be applied separately with respect to distributions made with respect to each qualified disaster.
								(C)Amount distributed may be repaid
 (i)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the case may be.
 (ii)Treatment of repayments of distributions from eligible retirement plans other than IRAsIf a contribution is made pursuant to clause (i) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
 (iii)Treatment of repayments of distributions from IRAsIf a contribution is made pursuant to clause (i) with respect to a qualified disaster distribution from an individual retirement plan, then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
								(D)Income inclusion spread over 3-year period
 (i)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.
 (ii)Special ruleFor purposes of clause (i), rules similar to the rules of section 408A(d)(3)(E) shall apply. (E)Special rules (i)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405, qualified disaster distributions shall not be treated as eligible rollover distributions.
 (ii)Qualified disaster distributions treated as meeting plan distribution requirementsA qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(I), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).
 (F)Disaster definitionsAny term which is used in this paragraph and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section. . (b)Recontributions of withdrawals for home purchases (1)Recontributions (A)In generalAny individual who received a qualified distribution may, during the applicable period, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.
 (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.
 (2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,
 (B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and
 (C)which was received on or after the date that is 270 days before the first day of incident period of the disaster, and before the date which is 30 days after the last day of the incident period of such qualified disaster.
 (3)Applicable periodFor purposes of this subsection, the term applicable period means, with respect to any qualified distribution, the period beginning on the first day of the incident period of the disaster and ending on the date that is 180 days after the last day of such incident period.
				(c)Loans from qualified plans
 (1)In generalSection 72(p) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(6)Increase in limit on loans not treated as distributions
 (A)In generalIn the case of any loan from a qualified employer plan to a qualified individual made during the period beginning on the first date of the incident period and ending on December 31 of the year after the year in which such first date of the incident period occurs—
 (i)clause (i) of paragraph (2)(A) shall be applied by substituting $100,000 for $50,000, and (ii)clause (ii) of such paragraph shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.
 (B)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan during or after the incident period (of such qualified disaster) from a qualified employer plan—
 (i)if the due date pursuant to subparagraph (B) or (C) of paragraph (2) for any repayment with respect to such loan occurs during the period beginning on the incident beginning date of such qualified disaster and ending on December 31 of the year after the year in which the incident period with respect to the disaster begins, such due date shall be delayed for 1 year,
 (ii)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under clause (i) and any interest accruing during such delay, and
 (iii)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of paragraph (2), the period described in clause (i) of this subparagraph shall be disregarded.
 (C)Qualified individualFor purposes of this paragraph, the term qualified individual means any individual— (i)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and
 (ii)who has sustained an economic loss by reason of such qualified disaster. (D)Disaster definitionsAny term which used in this paragraph and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section..
				(d)Provisions relating to plan amendments
 (1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).
				(2)Amendments to which subsection applies
 (A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section (and any amendment made thereby), or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any such provision or amendment, and
 (ii)on or before the last day of the first plan year beginning on or after January 1, 2020, or such later date as the Secretary may prescribe.
						In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of
			 1986), clause (ii) shall be applied by substituting the date which is 2
 years after the date otherwise applied under clause (ii).(B)ConditionsThis subsection shall not apply to any amendment unless— (i)during the period—
 (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and
 (II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),
 the plan or contract is operated as if such plan or contract amendment were in effect, and(ii)such plan or contract amendment applies retroactively for such period. 4.Employee retention credit for employers affected by qualified disasters (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Employee retention credit for employers affected by qualified disasters
 (a)In generalFor purposes of section 38, in the case of an eligible employer, the qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. For purposes of the preceding sentence, the amount of qualified wages which may be taken into account with respect to any individual shall not exceed $6,000.
 (b)DefinitionsFor purposes of this section— (1)Eligible employerThe term eligible employer means any employer—
 (A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and
 (B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time after the incident beginning date of such qualified disaster, and before January 1 of the year after the year of such incident beginning date, as a result of damage sustained by reason of such qualified disaster.
 (2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment at any time during the incident period of the qualified disaster referred to in paragraph (1) with such eligible employer was in the qualified disaster zone referred to in such paragraph.
 (3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1), but without regard to section 3306(b)(2)(B)) paid or incurred by an eligible employer with respect to an eligible employee at any time during the period described in paragraph (1)(B), and which occurs during the period—
 (A)beginning on the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee immediately before the qualified disaster referred to in such paragraph, and
 (B)ending on the date on which such trade or business has resumed significant operations at such principal place of employment.
								Such term shall include wages paid without regard to whether the employee performs no services,
			 performs services at a different place of employment than such principal
			 place of employment, or performs services at such principal place of
 employment before significant operations have resumed.(4)Disaster definitionsAny term which is used in this section and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section 2. (c)Certain rules To applyFor purposes of this subsection, rules similar to the rules of sections 51(i)(1), 52, and 280C(a) shall apply.
 (d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this subsection for any period with respect to any employer if such employer is allowed a credit under section 51 with respect to such employee for such period..
 (b)General business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the qualified disaster employee retention credit determined under section 45T(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45T. Employee retention credit for employers affected by qualified disasters..
 (d)Effective dateThe amendments made by this section shall apply to disasters occurring after December 31, 2017. 5.Other disaster-related tax relief provisions (a)Temporary suspension of limitations on charitable contributionsSection 170 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following new subsection:
				
					(p)Temporary suspension of limitations on charitable contributions
 (1)In generalExcept as otherwise provided in paragraph (2), subsection (b) shall not apply to qualified contributions and such contributions shall not be taken into account for purposes of applying subsections (b) and (d) to other contributions.
						(2)Treatment of excess contributions
 (A)IndividualsIn the case of an individual— (i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s contribution base over the amount of all other charitable contributions allowed under subsection (b)(1).
 (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of subsection (d)(1)) exceeds the limitation of clause (i), such excess shall be added to the excess described in the portion of subparagraph (A) of such subsection which precedes clause (i) thereof for purposes of applying such subsection.
 (B)CorporationsIn the case of a corporation— (i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income over the amount of all other charitable contributions allowed under such paragraph.
 (ii)CarryoverRules similar to the rules of subparagraph (A)(ii) shall apply for purposes of this subparagraph. (3)Qualified contributions (A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution if—
 (i)such contribution— (I)is made for relief efforts in one or more qualified disaster areas, and
 (II)is paid during the period beginning on the first day of the incident period for any such disaster, and ending on December 31 of the year in which such incident period begins, in cash to an organization described in subsection (b)(1)(A),
 (ii)the taxpayer obtains from such organization contemporaneous written acknowledgment that such contribution was used (or is to be used) for relief efforts described in clause (i)(I), and
 (iii)the taxpayer has elected the application of this subsection with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is—
 (i)to an organization described in section 509(a)(3), or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2)).
 (C)Application of election to partnerships and s corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder.
 (4)Disaster definitionsAny term which is used in this subsection and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section.. (b)Special rules for qualified disaster-Related personal casualty lossesSection 165(h) of such Code is amended by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively, and by inserting after paragraph (2) the following new paragraph:
				
					(3)Special rules for qualified disaster-related personal casualty losses
 (A)In generalIf an individual has a net disaster loss for any taxable year— (i)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of—
 (I)such net disaster loss, and (II)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,
 (ii)paragraph (1) shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009), (iii)the standard deduction determined under section 63(c) shall be increased by the net disaster loss, and
 (iv)section 56(b)(1)(E) shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.
 (B)Net disaster lossFor purposes of this paragraph, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains.
 (C)Qualified disaster-related personal casualty lossesFor purposes of this paragraph, the term qualified disaster-related personal casualty losses means losses described in subsection (c)(3) which arise in a qualified disaster area on or after the incident beginning date of the qualified disaster to which such area relates, and which are attributable to such qualified disaster. Any term which used in this subparagraph and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section..
 (c)Special rule for determining earned incomeSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(n)Special rule for determining earned income
 (1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the applicable taxable year is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under this section and section 24(d) may, at the election of the taxpayer, be determined by substituting—
 (A)such earned income for the preceding taxable year, for (B)such earned income for the applicable taxable year.
 (2)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode at any time during the incident period of any qualified disaster was located—
 (A)in the qualified disaster zone with respect to such qualified disaster, or (B)in the qualified disaster area with respect to such qualified disaster (but outside the qualified disaster zone with respect to such qualified disaster) and such individual was displaced from such principal place of abode by reason of such qualified disaster.
 (3)Applicable taxable yearThe term applicable taxable year means, with respect to any qualified individual, any taxable year which includes any day during the incident period of the qualified disaster to which the qualified disaster area referred to in paragraph (2) relates.
						(4)Definition and special rules
 (A)Disaster definitionsAny term which is used in this subsection and is also defined in section 2 of the Tax Relief and Expedited Assistance for Disasters Act of 2019 shall have the meaning given such term in such section. (B)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for an applicable taxable year—
 (i)such paragraph shall apply if either spouse is a qualified individual, and (ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.
 (C)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both this section and section 24(d).
 (D)Errors treated as mathematical errorFor purposes of section 6213, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error.
 (E)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, this title shall be applied without regard to any substitution under paragraph (1)..
 (d)Child tax creditSection 24(d) of such Code is amended by inserting after paragraph (2) the following new paragraph:  (3)Special rule for determining earned income of taxpayers affected by federally declared disastersFor election by qualified individuals with respect to certain federally declared disasters to substitute earned income from the preceding taxable year, see section 32(n)..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 6.Treatment of certain possessions (a)Payments to Guam and the Commonwealth of the Northern Mariana IslandsThe Secretary of the Treasury shall pay to Guam and the Commonwealth of the Northern Mariana Islands amounts equal to the loss to that possession by reason of the application of the provisions of this Act. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
			(b)Payments to American Samoa
 (1)In generalThe Secretary of the Treasury shall pay to American Samoa amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to residents of American Samoa by reason of the provisions of this Act if a mirror code tax system had been in effect in American Samoa. The preceding sentence shall not apply unless American Samoa has a plan, which has been approved by the Secretary of the Treasury, under which American Samoa will promptly distribute such payments to its residents.
 (2)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (c)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.
			7.Automatic extension of filing deadlines in case of certain taxpayers affected by Federally declared
			 disasters
 (a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(d)Mandatory 60-Day extension
 (1)In generalIn the case of any qualified taxpayer, the period— (A)beginning on the earliest incident date specified in the declaration to which the disaster area referred to in paragraph (2) relates, and
 (B)ending on the date which is 60 days after the latest incident date so specified, shall be disregarded in the same manner as a period specified under subsection (a).(2)Qualified taxpayerFor purposes of this subsection, the term qualified taxpayer means—
 (A)any individual whose principal residence (for purposes of section 1033(h)(4)) is located in a disaster area,
 (B)any taxpayer if the taxpayer’s principal place of business (other than the business of performing services as an employee) is located in a disaster area,
 (C)any individual who is a relief worker affiliated with a recognized government or philanthropic organization and who is assisting in a disaster area,
 (D)any taxpayer whose records necessary to meet a deadline for an act described in section 7508(a)(1) are maintained in a disaster area,
 (E)any individual visiting a disaster area who was killed or injured as a result of the disaster, and (F)solely with respect to a joint return, any spouse of an individual described in any preceding subparagraph of this paragraph.
 (3)Disaster areaFor purposes of this subsection, the term disaster area has the meaning given such term under subparagraph (B) of section 165(i)(5) with respect to a Federally declared disaster (as defined in subparagraph (A) of such section).
 (4)Application to rules regarding pensionsIn the case of any person described in subsection (b), a rule similar to the rule of paragraph (1) shall apply for purposes of subsection (b) with respect to—
 (A)making contributions to a qualified retirement plan (within the meaning of section 4974(c)) under section 219(f)(3), 404(a)(6), 404(h)(1)(B), or 404(m)(2),
 (B)making distributions under section 408(d)(4), (C)recharacterizing contributions under section 408A(d)(6), and
 (D)making a rollover under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3). (5)Coordination with periods specified by the SecretaryAny period described in paragraph (1) with respect to any person (including by reason of the application of paragraph (4)) shall be in addition to (or concurrent with, as the case may be) any period specified under subsection (a) or (b) with respect to such person..
 (b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after the date of the enactment of this Act.
			